THOMAS, J.
In this action damages are sought for an alleged interference by the defendant with the natural flow of the waters of the Santa Ana River.
There was served and filed a third amended complaint, to which a general demurrer was interposed and sustained *327without leave to amend. No judgment was given, made, or entered. The attempted appeal is from the order sustaining the demurrer.
[1] Such an order, under our law, is not appealable. (Sec. 963, Code Civ. Proc.)
The attempted appeal is dismissed.
Finlayson, P. J., and Weller, J., concurred.